Citation Nr: 0827652	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-06 886	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk


INTRODUCTION

The appellant served on active duty for training from June 
1957 to December 1957 with additional service in the Reserve.  

This matter comes to the Board of Appellants Appeals (Board) 
on appeal from a February 2004 rating decision of the RO.  


FINDINGS OF FACT

1.  The appellant is not shown to have manifested complaints 
or findings of diabetes mellitus during his initial period of 
active duty for training from June 1957 to December 1957 or 
during any subsequent period of active for training in 
connection with serving in the Army Reserve.  

2.  The currently demonstrated diabetes mellitus is first 
shown to have been clinically manifested in March 1959 
shortly before it was determined that the condition 
physically disqualified the appellant for retention in the 
Reserve.  


CONCLUSION OF LAW

The appellant's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Appellants Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
chronic constipation and impotency, and no further assistance 
is required to comply with VA's statutory duty to assist him 
with the development of facts pertinent to his claims in this 
regard.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Here, the veteran has also indicated 
that certain medical records are not available.  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
impotence.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, there is no medical evidence linking the 
veteran's diabetes mellitus to service, and there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  By letter, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

The notification does not require an analysis of the evidence 
already contained in the record or any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
July 2004rating decision.  Moreover, as indicated, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service or active duty for training.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  

The appellant enlisted in the Reserve and preformed initial 
active duty for training from June 1957 to December 1957.  
Neither the November 1956 enlistment examination, a service 
examination at Fort Knox in July 1957, nor a November 1957 
examination for release from active duty for training 
recorded complaints or findings referable to the appellant 
having diabetes mellitus.  Rather, in general, the 
examinations showed the appellant to have been in good 
health.  

In a statement dated in March 1959 (apparently submitted to 
service authorities at that time), a private physician 
reported that the veteran had diabetes mellitus for which he 
was following a diet and taking medication.  

In an April 1959 "USAR"examination report, the appellant 
was diagnosed as having diabetes mellitus.  He was found to 
be disqualified for retention in the Army Reserve because of 
diabetes mellitus.  

On the accompanying Report of Medical History, the appellant 
noted having had "sugar or albumin in urine."  He wrote, by 
hand, that he had diabetes "after returning from summer camp 
last year" and had been admitted to a hospital by his 
private doctor.  The examiner repeated on that document for 
clinical purposes that there was "a history of diabetes 
dating back to the summer of 1958" and that the appellant 
was undergoing active treatment.  

The other submitted private medical records show that the 
appellant currently receives medical attention for diabetes 
mellitus.  In a May 2003 private treatment record, the 
appellant received a diabetic evaluation.  From May to 
December 2003, the appellant received diabetes treatment.  

The appellant reported in a statement dated in June 2004 that 
he had been hospitalized for diabetes mellitus in 1959.  He 
added that he was in another hospital when a private doctor 
first treated him for diabetes mellitus.  He indicated that 
records for this medical attention were not available.  He 
also reported receiving treatment from two private doctors 
since 1959 and identified his current doctor for the purpose 
of obtaining records.  

First, the Board notes that the appellant is not shown to 
have manifested complaints or findings of diabetes mellitus 
in connection with his period of active duty for training in 
1957.  There are no medical records for 1958.  

While the appellant reported having had diabetes mellitus 
"after returning from summer camp in 1958" in connection 
with a Reserve examination performed in April 1959, this lay 
statement is not supported by competent evidence that would 
serve to establish a diagnosis of diabetes mellitus during a 
period of active duty for training in 1958.  

The private medical evidence submitted during that time only 
serves to show that he was being treated for diabetes 
mellitus in March 1959; nor has the appellant submitted 
competent evidence to show that he had diabetes mellitus at a 
specific time earlier than March 1959.  His lay statements 
alone cannot constitute competent evidence for the purpose 
linking the diagnosis of diabetes mellitus noted in March 
1959 to an earlier period of active duty for training.  

As lay assertions, the appellant's statements over time are 
found to be somewhat inconsistent in describing under what 
circumstances and when he first came to be treated by his 
private physician and, in content, are too general to be 
credible evidence for finding that he was diagnosed as having 
diabetes mellitus during a period of active duty for training 
in 1958.  The records obtained from his current private 
health care provider on request from VA also contain no 
useful information for this purpose.  

Finally, the Board finds, given the appellant's assertions 
already recorded in this case and the reported absence of 
medical evidence prior to April 1959, that further 
development by VA for the purpose of obtaining competent 
evidence to support the claim would be unavailing.  

Hence, on this evidentiary record, the claim of service 
connection for diabetes mellitus must be denied.  



ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Appeals




 Department of Appellants Affairs


